Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the papers filed on May 13, 2021. Claims 1-33 are currently pending. Claim 9 has been amended to delete the recitation of “at least” in line 4. No claims were canceled or newly added. 
Claims 1-8, 13-20 and 28-33 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions. The requirement for restriction of Groups I-III was previously made FINAL.
Therefore, claims 9-12 and 21-27 are currently under examination to which the following grounds of rejection are applicable.
Claim interpretation
Claim 9 is directed to a  mesenchymal cell line obtained  from a vertebrate adipose
tissue produced by the following steps (A) and (B):
 (A) inducing differentiation of a cell population comprising a mesenchymal stem
cell, an adipose progenitor cell, and a stromal cell of an adipose tissue, said adipose tissue obtained from a vertebrate stromal vascular fraction, into a mature adipocyte; and
(B) inducing dedifferentiation of the mature adipocyte obtained in step (A) to obtain a
mesenchymal cell line derived from the vertebrate adipose tissue.
Claim 9 is a product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph).  

It is also noted that the specification defines “stromal vascular fraction” at ¶ [0038] as:   

“the cells other than mature adipocytes among the cells of a vertebrate adipose tissue. A stromal vascular fraction typically comprises cells such as a mesenchymal stem cell, an adipose progenitor cell, a stromal cell, a vascular endothelial cell, a cell related to blood, a smooth muscle cell, and a fibroblast. The "stromal vascular fraction" can be obtained by removing mature adipocytes from a cell population obtained by treating a vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells.”

Claim Rejections - 35 USC § 102
Claims 9-12 and 21-27 remain  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al., (January 2015; Biomed Research International, pp. 1-10 ; of record IDS filed on 6/06/2019) as stated at pages 4-10 of the final office action filed on 2/24/2021, as evidenced by Gimble et al., (2011; Stem Cellspp.749–754; page 749; 751). This rejected has been modified as necessitated by amendment of the claims in the response filed 5/13/2021. 
Peng et al., teaches that subcutaneous adipose tissue was obtained from five-day-old male landrace piglet. However, Peng et al., does not disclose that subcutaneous adipose tissue comprises a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell.

Response to Applicants’ Arguments as they apply to rejection of claims 9-12 and 21-27 under 35 USC § 102
At pages 9-18 of the remarks filed on 5/13/2021, Applicants essentially argue that: 1) “The ordinary artisan would have assumed that if 50% of the claim's steps are missing from the procedure carried out in the prior art, the product thus produced would not be the same or similar to the mesenchymal cell line produced as recited in claim 9.”, 2) “According to the examiner, Peng nevertheless anticipates claim 9 because steps other than step "A" can result in different kinds of mesenchymal cell line. It is not clear why this results in anticipation” 3) “To take a more prosaic example, the steps of selecting white flour and selecting oat flour are first steps in a bread-making procedure. These procedures result in white bread and oat bread, respectively. The mere fact that these steps are different and that they result in different kinds of product does not prove that white bread and oat bread are the same. Accordingly, the fact that replacing step "A" with some other step "B" will result in a different product does not prove anticipation.” 4) “The rejection relies on a particular law of nature, namely that if two mesenchymal cell lines can be propagated for long periods, they are identical. Based on this assumption, the examiner identifies Peng's disclosure of porcine DFAT cells being propagated for 60 passages. According to the examiner, this proves that claim 9's mesenchymal cell lines is structurally identical to those porcine DFAT cells.” 5) “Pursuant to MPEP 2144.02, Applicant hereby requests that the examiner provide credible evidence from a competent source tending to prove that if two mesenchymal cell lines can be propagated 50 times the two mesenchymal cell lines must be Peng's porcine DFAT cells are different from claim 9's mesenchymal cell line?, 7) “The examiner's reasoning is not understood. The ordinary artisan would have assumed differences between claim 9's mesenchymal cell line and Peng's mesenchymal cell line would arise from the biochemical processes used. The ordinary artisan would not have thought that the difference between them would depend on whatever words are in claim 9.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2), 4) and 5), the instant claims are product-by-process claims directed to a mesenchymal cell line obtained from a vertebrate adipose tissue, said process comprising two steps : A)  inducing differentiation of a cell population comprising a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue obtained from a vertebrate stromal vascular fraction into a mature adipocyte, and 2) inducing dedifferentiation of the mature adipocyte obtained in step (A) to obtain a mesenchymal cell line obtained from the vertebrate adipose tissue. As previously discussed, Peng teaches isolating subcutaneous adipose tissue from piglets. It is well known in the art that subcutaneous fat comprises adipose-derived  stromal/stem cells and mesenchymal stromal cells (see Review by Gimble et al.,  Stem Cells  2011;29:749–754; pages 749; 751). Specifically, Peng et al., teaches that subcutaneous adipose tissue was minced into small pieces, digested and pelleted. (see page 2, under the heading Material and Methods). This is the same step describes in paragraph [0075] of the published application for isolating human subcutaneous adipose tissue comprising an heterogeneous cell population that is digested and pelleted. The only difference between 
Regarding 3), in the case of a more prosaic example cited by Applicants, the source of flour for white bread and oat flour is different and, consequently, the final product should be reasonably expected to be different. This is not the case in the instant 
Regarding 6), example 7 cited by applicants investigates differentiation of mesenchymal cell lines produced in Example 1 relative to the "the mesenchymal cell line derived from an adipose tissue according to the convention method), wherein “mesenchymal cell line derived from an adipose tissue according to the present invention was used, the positive cells of CD41 and CD42b (specific markers to megakaryocytes and platelets) were obtained 3 times as much compared with the case of using the same amount of the mesenchymal cell line derived from an adipose tissue according to the conventional method.” (paragraph [0102] of published application). Example 7 cited by applicants is not on point as it does teach the process steps A) and B) of claim 9 as supported in Example 1 but enhanced markers of mesenchymal cell line. 
Regarding 7), the ordinary artisan would readily understand that differences between Peng's mesenchymal cell line and the claimed mesenchymal cell line result not only from the process used but also from the source of adult adipocytes. To the extent that Peng discloses the same source of subcutaneous adipose tissue comprising a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell to generate: A)  adult adipocytes which are essentially identical to the claimed mature adipocyte, and B) dedifferentiation of said mature adipocytes into a mesenchymal cell, the examiner’s Peng's mesenchymal cell line and the claimed cell line are essentially the same. 
To advance prosecution the examiner recommends to amend claim 9, step A to reflect the process of obtaining “large number of mature adipocytes (easy-to-dedifferentiate mature adipocytes)” by culturing the digested pellet comprising stromal vascular cells for 10 days in adipocyte differentiation medium rather than collecting floating mature adipocytes in the top layer after centrifugation before subjecting them to ceiling culture as disclosed in JP505561 l (paragraph [0010]) and Peng. The examiner also suggest to recite any unexpected makers markers of mesenchymal cell line relative to JP505561 l (paragraph [0010]) and Peng. 
***
Claims 9-12 and 21-27 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prat  et al., (US Patent 8,835,165) as evidenced by as evidenced by Gimble et al., (2011; Stem Cellspp.749–754; page 749; 751) for the reasons already of record as stated at pages 10-12 of the final office action filed on 2/24/2021 and the reasons set forth the in the paragraph above. This rejected has been modified as necessitated by amendment of the claims in the response filed 5/13/2021.
Response to Applicants’ Arguments as they apply to rejection of claim 9 under 35 USC § 102
At pages 14-15, Applicants essentially argue that: 1) “cited text merely states that mesenchymal cell lines exist, that they can come from mouse adipose tissue, and that they have certain uses. The cited text does not say that all mesenchymal cell lines are identical”, and 2) “According to the examiner, if two cells are different, it is impossible for them both to propagate 
Regarding 1) and 2), Prat et al., discloses a spontaneously immortalized multipotent mesenchymal cell-line derived from mouse subcutaneous adipose tissue (col. 1, lines 15-20). In particular,  the m17.ASCs originated from cultures in which cells from the vascular stromal fraction of adipose tissue,  and wherein the cell-line presents fibroblastoid morphology and expresses Sca-1, c-Kit/CD117, nestin, nucleostemin, CD44 and CD106 markers. This is the same source of a mature adipocyte of claim 9, step A. Gimble et al.,  further evidences that stromal vascular fraction from subcutaneous fat comprising cells such as a mesenchymal stem cell, an adipose progenitor cell, a stromal cell (see pages 749; 751). Specifically, Prat et al., teaches, “Inguinal adipose tissue, obtained from 10 week old fvb female mice, was fragmented in small pieces, digested with collagenase and after elimination of mature adipocytes and erythrocytes, Sca-1 positive (Sca-1.sup.POS) cells were isolated … cells were plated at a density of 1.times.10.sup.5 cells/cm.sup.2 in expansion.”. From Sca-1 positive population, a colony emerged from a single cell that is a mesechymal cell line (e.g, m17.ASC cell-line). Because steps A and B  of claim 9 are essentially the same to Prat’s steps of isolating Sca-1 positive cells from vascular stromal fraction of adipose tissue and further differentiating said cells into a mesenchymal cell line, it is the examiner’s position that the manufacturing process steps A and B of claim 9 would not be expected to impart .
                                     Claim Rejections - 35 USC § 103 	 Claims 9-10,  12 and 21-27 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Matsubara et al., (WO 2014/208100; publication date December 31, 2014; Citations are from the National Stage U.S. Patent Pub. 2016/0177265. The National Stage is deemed an English language translation of the PCT)  as evidenced by Nakamura et al.,. (2014; Cell Stem Cell;  535–548,  of record IDS filed on 8/24/2018) and further in view of Gimble (Stem Cells 2011;29:749–754) for the reasons already of record as set forth at pages 12-19 of the final office action filed on 2/24/2021.  This rejection has been modified as necessitated by amendment of the claims in the responses filed 2/24/2021.
With regard to instant claim 9, Matsubara and Nakamura renders obvious the claimed product, as set forth at pages 12-19 of the final office action filed on 2/24/2021. Further, in non-preferred embodiments Matsubara states, “As specific examples of the mesenchymal cells to be used in the first invention, human primary-culture preadipocytes (HPAd cell), mouse primary-culture progenitor cells (subcutaneous adipose tissue-derived), established mouse stromal cells (OP9 cells), established mouse bone marrow mesenchymal stem cells (HS-22 cells) and established mouse preadipocytes (3T3-L1 cells) can be mentioned.” (paragraph [0086] of the published application).
Gimble et al.,  is a review publication describing a stromal vascular fraction from subcutaneous fat comprising cells such as a mesenchymal stem cell, an adipose progenitor cell, a stromal cell (see pages 749; 751). 

Response to Applicants’ Arguments as they apply to rejection of claims 9-12 and 21-27 under 35 USC § 103
At page 16-18 of the remarks, Applicants argue, 1) “The cited text at paragraph [0086] discloses that mesenchymal cells can be preadipocytes, mesenchymal stem cells, and stromal cells, as mentioned in claim 9's step "A." However, step "A" requires that all be present during a differentiation step. The text at paragraph [0086]  does not say that all are present during a differentiation step. In fact, paragraph [0086] does not refer to a differentiation step, 2) “ The cited text at paragraph [0l96] discloses where to find preadipocytes and how to keep them alive once you have them”, and 3) “This is hardly news to anyone who has used freeze-dried yeast to make bread. The mere fact that cells can multiply after having been frozen does not prove that claim 9's mesenchymal cell line is similar to some other mesenchymal cell line.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), the examiner notes that the claim rejection has been modified as necessitated by amendment of the claims in the responses filed 2/24/2021.
Regarding 2) and 3), Matsubara et al., discloses the generation of a mesenchymal cell line from a mouse subcutaneous adipose tissue comprising preadipocytes (paragraphs [0171] [0196]), wherein “preadipocytes are induced to differentiate into mature adipocytes, which are subjected to a ceiling culture method known as a method for  culturing basic medium containing a differentiation-inducing agent for 14 days. After culture, cells (mature adipocytes) were removed from the culture plate with trypsin.” The resultant mixture was centrifuged and cells (mature adipocytes) suspended in the supernatant were collected. In a culture flask sufficiently filled with 20% FBS-containing DMEM medium, the mature adipocyte collected were placed and cultured while suspending the mature adipocytes so as to be in contact with the upper (inward) surface of the culture flask filled with medium (so-called "ceiling culture").” (paragraphs [0216][0217]). 
To advance prosecution the examiner recommends to amend claim 9, step A to reflect the process of obtaining “large number of mature adipocytes (easy-to-dedifferentiate mature adipocytes)” by culturing the digested pellet comprising stromal vascular cells for 10 days in adipocyte differentiation medium rather than collecting floating mature adipocytes in the top layer after centrifugation before subjecting them to ceiling culture as disclosed in Matsubara. The examiner also suggest to recite any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633